Citation Nr: 0610411	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-11 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel 



INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted entitlement to service connection for 
PTSD and assigned a 10 percent disability rating, effective 
June 4, 2003.  The veteran perfected an appeal for the 
assigned rating.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted by the veteran's representative, the January 2004 VA 
examiner did not have the benefit of reviewing the veteran's 
claims file.  At the time, the claims file did contain VA 
treatment records for PTSD, as well as a letter from the Vet 
Center.  The duty to assist includes, among other things, 
"providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim."  38 U.S.C. § 5103A(d)(1); see 
38 C.F.R. § 3.159(c) (2005).  Fulfillment of the duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Suttmann v. 
Brown, 5 Vet. App. 127, 138 (1993); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991); 38 C.F.R. § 4.1.

Thus, the Board finds that a remand is necessary for the 
veteran to be afforded a VA examination which includes review 
of the claims file.  

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, this case must be remanded for 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.  

Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must 
be obtained if the material could be determinative of 
the claim).

For the reasons noted above, this appeal is REMANDED for 
the following action.

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should obtain VA treatment 
records dating from June 2003.

3.  After the above has been completed to 
the extent possible, the veteran should 
be afforded a VA mental health 
examination to determine the current 
severity of the veteran's PTSD.  The 
claims folder must be made available to 
and reviewed by the examiner.  The 
examiner should provide a detailed 
description of the current 
symptomatology, and should provide a 
Global Assessment of Function score.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).

		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).









